J-A13030-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
                 v.                      :
                                         :
                                         :
 IRMA CRUZ                               :
                                         :
                      Appellant          :   No. 1533 EDA 2021

             Appeal from the PCRA Order Entered July 1, 2021
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0005901-2016


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY DUBOW, J.:                          FILED AUGUST 15, 2022

      Appellant, Irma Cruz, appeals from the order entered on July 1, 2021,

in the Court of Common Pleas of Philadelphia County, granting in part and

denying in part her petition filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541-46. After careful review, we reverse and

remand for further proceedings.

      On May 29, 2018, Appellant entered an open guilty plea to Attempted

Murder, Carrying a Firearm on Public Streets in Philadelphia (“Carrying a

Firearm”), and Possessing an Instrument of Crime (“PIC”). The court

sentenced her to a term of 5 to 12 years’ incarceration followed by 5 years’

probation for Attempted Murder, a consecutive term of 5 years’ probation for

Carrying a Firearm, and no further penalty for PIC. Appellant did not file a

direct appeal.
J-A13030-22



      On May 2, 2019, Appellant timely filed a pro se PCRA petition, her first,

followed by a counseled amended petition on February 24, 2021. Appellant

argued that her plea counsel was ineffective for advising her to plead guilty to

(1) Carrying a Firearm, and (2) Attempted Murder. In support of her first

claim, Appellant asserted that she had a valid license to possess a firearm at

the time of the incident and, therefore, counsel’s advice that she plead guilty

to Carrying a Firearm was deficient.

      In support of her second claim, Appellant argued that counsel (1)

provided her deficient advice “about her prospects of proving self-defense [or

imperfect self-defense] at trial” as a defense to Attempted Murder, and (2)

errantly advised her that she could receive house arrest or probation by

pleading guilty to Attempted Murder. PCRA Petition, 2/24/21, at ¶¶ 12, 14-

15. Appellant alleged that but-for counsel’s deficient advice, she would have

proceeded to trial instead of pleading guilty to Attempted Murder. Id. at ¶ 16.

      On May 28, 2021, the PCRA court, without holding a hearing, issued a

notice pursuant to Pa.R.Crim.P. 907. In the notice, the PCRA court indicated

that it intended to grant relief on Appellant’s claim related to her guilty plea

to Carrying a Firearm but dismiss without a hearing Appellant’s claim related

to her Attempted Murder plea. In support of dismissal, the PCRA court

summarily stated that Appellant’s “claims []relating to house arrest, self-

defense, [and] the corresponding claims of plea counsel’s ineffectiveness[]

are without merit, do not require a hearing, and will be formally dismissed at

the next listing.” Rule 907 Notice, 5/28/21, at 1.

                                       -2-
J-A13030-22



       On July 1, 2021, the PCRA court issued an order finding that Appellant’s

guilty plea to Carrying a Firearm resulted from ineffective assistance of

counsel and, as a result, vacated Appellant’s conviction and sentence only for

that offense. The court, however, summarily denied relief on Appellant’s claim

challenging plea counsel’s advice with respect to her Attempted Murder plea.

Appellant timely appealed and filed a Rule 1925(b) Statement. The PCRA court

filed a responsive Rule 1925(a) Opinion.

       Appellant raises the following issue on appeal:

       Did the PCRA court err by dismissing [A]ppellant’s PCRA [P]etition
       without an evidentiary hearing as there was a material issue of
       fact as to whether or not trial counsel provided deficient advice
       that induced Appellant’s guilty plea to [A]ttempted [M]urder?

Appellant’s Br. at 2.1

       Appellant argues that the PCRA court erred by failing to hold a hearing

to determine if plea counsel provided Appellant deficient advice related to her

Attempted Murder plea. Appellant’s Br. at 5-14. The PCRA court dismissed this




____________________________________________


1 Appellant raises an additional issue, arguing that when the PCRA court
granted relief on the gun conviction, it was required to resentence her on her
Attempted Murder conviction. Appellant’s Br. at 2. This issue is not ripe for
adjudication, however, because the underlying conviction for Attempted
Murder is currently at issue before the PCRA court. If the court finds that
Appellant’s counsel was ineffective in advising her to plead guilty to Attempted
Murder and thereby grants Appellant a new trial, Appellant’s sentencing issue
will be moot. Thus, disposition of this issue before the PCRA court resolves
Appellant’s claim related to her Attempted Murder plea is improper. See
Treski v. Kemper Nat. Ins. Companies, 674 A.2d 1106, 1113 (Pa. Super.
1996) (explaining that ripeness is a prerequisite to judicial review).

                                           -3-
J-A13030-22



issue without a hearing, finding only that it was “without merit.” 2 PCRA Ct.

Or., 7/1/21.

       We review a PCRA court’s decision to deny a request for an evidentiary

hearing for an abuse of discretion. Commonwealth v. Mason, 130 A.3d 601,

617 (Pa. 2015). Where a PCRA Petition raises “material disputes regarding the

reasonableness of counsel’s actions, a hearing is required.” Commonwealth

v. Reid, 99 A.3d 470, 501 n.26 (Pa. 2014). See Pa.R.Crim.P. 908(A)(2)

(requiring a PCRA hearing “when the petition for post-conviction relief . . .

raises material issues of fact”). Additionally, our Supreme Court has expressed

a preference for an evidentiary hearing on counsel’s action or inaction where

a petitioner has raised “a colorable claim” of ineffectiveness. Commonwealth

v. Cousar, 154 A.3d 287, 299-300 (Pa. 2017).

       As stated supra, in her PCRA Petition, Appellant alleged that PCRA

counsel provided her deficient advice related to her likelihood of succeeding

on a self-defense claim and ability to receive house arrest or probation in

exchange for her open guilty plea to Attempted Murder, and that counsel’s
____________________________________________


2 In its Pa.R.A.P. 1925(a) Opinion, the PCRA court did not address the merits
of this issue and instead found it waived for Appellant’s failure to state specific
facts necessitating a hearing in her Rule 1925(b) Statement. PCRA Ct. Op.,
11/9/21, at 4-6. We disagree with the PCRA court’s finding of waiver. The
PCRA court provided Appellant only a cursory explanation for its decision to
dismiss this claim, explaining only that it was “without merit.” PCRA Ct. Or.,
7/1/21. Where, as here, the underlying court order is vague and fails to
provide an appellant the reasoning for the court’s action, it is improper to find
waiver for a vague Rule 1925(b) statement. See Commonwealth v. Zheng,
908 A.2d 285, 288 (Pa. Super. 2006) (explaining that we will not find waiver
for a deficient Rule 1925(b) statement where it is precipitated by a vague trial
court order).

                                           -4-
J-A13030-22



allegedly deficient advice induced Appellant’s plea. PCRA Petition at ¶¶ 12, 14-

16. We conclude that Appellant presents a colorable claim of ineffectiveness

and a material dispute regarding plea counsel’s actions. Accordingly, the PCRA

court abused its discretion by declining to hold a hearing. We, therefore,

reverse the PCRA court’s order dismissing Appellant’s claim of ineffective

assistance of plea counsel related to her guilty plea to Attempted Murder, and

remand to the PCRA court for it to hold an evidentiary hearing on that claim.

      Order reversed. Case remanded. Jurisdiction relinquished.

      Judge Olson joins the memo.

      Judge King concurs in result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/15/2022




                                      -5-